DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a vertical adjusting unit configured to adjust a vertical position of the patient table within the patient receiving region" in claim 1 and “an active vertical adjusting element configured to provide a direct adjustment of a vertical position of the patient table” in claim 5.
For claim 1, vertical adjusting unit in the specification is vertical adjusting unit 100,200,300,400 in paragraph [0044] and in Figs 1 and 3-4. For 
For claim 5, an active vertical adjusting element is the active vertical adjusting element 108 in paragraph [0047] and in Figure 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites “the patient positioning system” on line 6 and there is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite. For further examination purposes, “the patient positioning system” on line 6 will be interpreted as referring to the “patient positioning apparatus” on line 4. 
Claim 4 cites “at least one vertical adjusting unit”, which is unclear if this is referring to the “at least one vertical adjusting unit” that is set forth in claim 2. For further examination purposes, “at least one vertical adjusting unit” of claim 4 will be interpreted as referring to the same “at least one vertical adjusting unit” of claim 2.  

All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland (U.S. Pub. No. 20200054240A1).

	Regarding claim 1, Roland teaches a magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]), comprising: 
a scanner unit (Fig 1, scanner unit 11, paragraph [0041]); a patient receiving region at least partially surrounded by the scanner unit (Fig 1, patient receiving area 14 is surround by scanner unit 11, paragraph [0041]); and 
a patient positioning apparatus (Fig 1, patient support 16 and base unit 18, paragraph [0042]) having a patient table that is movable within the patient receiving region (Fig 1, patient table 17 configured to be movable within the patient receiving area 14, paragraph [0042]), 
wherein the patient positioning system (Fig 1, patient support 16 and base unit 18, paragraph [0042]) includes a vertical adjusting unit (Fig 1, vertical adjustment unit 20, paragraph [0043]) configured to adjust a vertical position of the patient table within the patient receiving region (patient can be pushed and/or moved within the patient receiving area 14 in a vertical direction 22 by vertical adjustment unit 20, paragraph [0046]), the vertical adjusting unit providing at least two different vertical positions for a positioning of the patient table within the patient receiving region (vertical adjusting unit can adjust to the optimal position within the isocenter of the scanner unit 11 as the first vertical position and second vertical positions depending on a diameter of the patient receiving area 14, paragraph [0065]).

Regarding claim 6, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 1, wherein the vertical adjusting unit comprises at least one vertical adjusting element that is arranged on the patient positioning apparatus (drive elements to facilitate the movement of the vertical adjustment unit 20 is arranged on the patient support 16 and base unit 18 of the positioning apparatus, paragraph [0043] and [0047]) .

Regarding claim 7, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 6, wherein the at least one vertical adjusting element is arranged on an underside of the patient table (Fig 1, vertical adjustment unit 20 is underside of patient table 17, paragraph [0043]).

Regarding claim 9, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 1, wherein the vertical adjusting unit (Fig 1, vertical adjustment unit 20, paragraph [0043]) provides at least two different vertical positions for the positioning of the patient table within the patient receiving region (vertical adjusting unit can adjust to the optimal position within the isocenter of the scanner unit 11 and other vertical positions depending on a diameter of the patient receiving area 14, paragraph [0065]) within a vertical adjusting region (vertical distance that is movable in vertical direction 22, paragraph [0065])), and wherein the at least two vertical positions are adjustable within the vertical adjusting region (positions are adjustable within the vertical distance in vertical direction 22, paragraph [0065]).

Regarding claim 10, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 1, wherein the patient positioning apparatus (Fig 1, patient support 16 and base unit 18, paragraph [0042]) comprises patient table control circuitry (processor circuitry within processing unit 31 as part of patient support 16, paragraph [0055]) configured to control the vertical adjusting unit (to control vertical adjustment unit 20, paragraph [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roland (U.S. Pub. No. 20200054240A1) as applied to claim 1 above, and further in view of Yamagata (U.S. Patent No. 7034535B2).

Regarding claim 2, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 1. 
Roland fails to teach the vertical adjusting unit comprises at least one vertical adjusting element that is arranged within the patient receiving region. However, Yamagata teaches vertical adjusting unit (Fig 12, vertical movement mechanism main units 49, column 8, lines 15-26) comprises at least one 
    PNG
    media_image1.png
    511
    470
    media_image1.png
    Greyscale
vertical adjusting element that is arranged within the patient receiving region (see labeled Fig 12, part of vertical adjusting units 49 are labeled as vertical adjusting element that is arranged within the patient receiving region, which is area surround where the patient is laying). 
Roland and Yamagata are considered to be analogous to the claimed invention because they are in the same field of MRI system and patient support table. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Roland to incorporate the teachings of Yamagata providing vertical adjusting unit comprises at least one vertical adjusting element that is arranged within the patient receiving region. Doing so would allow smoothly movement of the tabletop and to prevent the patient and the tabletop from tilting (column 8, lines 46-50).

	Regarding claim 3, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 2. 
Roland fails to teach at least one vertical adjusting element comprises a side guide for the patient table with at least two different receiving regions for receiving the patient table. However, Yamagata teaches at least one vertical adjusting element (see labeled Fig 12 below, part of vertical adjusting units 49 are labeled vertical adjusting elements that is arranged within the patient receiving region) comprises a side guide for the patient table with at least two different receiving regions for 
    PNG
    media_image2.png
    507
    499
    media_image2.png
    Greyscale
receiving the patient table (see labeled Fig 12 below, 2 side guides of vertical adjusting element of vertical adjusting units 49 that are attached to receive tabletop 6 at two different receiving regions). 
Roland and Yamagata are considered to be analogous to the claimed invention because they are in the same field of MRI system and patient support table. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Roland to incorporate the teachings of Yamagata providing at least one vertical adjusting element comprises a side guide for the patient table with at least two different receiving regions for receiving the patient table. Doing so would allow smoothly movement of the tabletop and to prevent the patient and the tabletop from tilting (column 8, lines 46-50).

	Regarding claim 4, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 2.
Roland fails to teach the vertical adjusting unit comprises at least one vertical adjusting element that is arranged on a rear-side opening of the patient receiving region for receiving the patient table. However, Yamagata teaches the vertical adjusting unit (Fig 12, vertical movement mechanism main units 49, column 8, lines 15-26) comprises at least one vertical adjusting element that is arranged on a rear-side opening of the patient receiving region for receiving the patient table (see labeled Fig 12 
    PNG
    media_image3.png
    500
    426
    media_image3.png
    Greyscale
above, part of vertical adjusting units 49 are labeled as vertical adjusting element that is arranged on a rear-side opening of the patient receiving region, which is area surround where the patient is laying).
Roland and Yamagata are considered to be analogous to the claimed invention because they are in the same field of MRI system and patient support table. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Roland to incorporate the teachings of Yamagata providing the vertical adjusting unit comprises at least one vertical adjusting element that is arranged on a rear-side opening of the patient receiving region for receiving the patient table. Doing so would allow smoothly movement of the tabletop and to prevent the patient and the tabletop from tilting (column 8, lines 46-50).

Regarding claim 5, Roland modified by Yamagata teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 2, wherein the at least one vertical adjusting element (processing unit 31 of vertical adjustment unit 20, paragraph [0070]) has an active vertical adjusting element configured to provide a direct adjustment of a vertical position of the patient table within the patient receiving region (suggestion and additional automatic correcting of vertical direction by vertical adjustment unit 20 within the patient receiving region, paragraph [0070]) .

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roland (U.S. Pub. No. 20200054240A1) as applied to claim 1 above, and further in view of Winter (U.S. Pub. No. 20130235969A1).

Regarding claim 8, Roland teaches the magnetic resonance apparatus (Fig 1, magnetic resonance system 10, paragraph [0041]) as claimed in claim 1.
 Roland fails to teach vertical adjusting unit has at least one vertical adjusting element comprising a scissor lift. However, Winter teaches vertical adjusting unit for MRI apparatus has at least one vertical adjusting element comprising a scissor lift (Fig 2, scissor lift structure within pedestal 13A as vertical adjusting unit for patient support table 13 and patient support portion 15 in the MRI, paragraph [0171]). 
Roland and Winter are considered to be analogous to the claimed invention because they are in the same field of MRI system and patient support table. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Roland to incorporate the teachings of Winter providing vertical adjusting unit for MRI apparatus has at least one vertical adjusting element comprising a scissor lift. Doing so would allow the patient tabletop to be able to move to any orientation around the base to reach the desired position (paragraph [0172]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793